Citation Nr: 1408912	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a residual of exposure to asbestos.

3.  Entitlement to a service connection for obstructive sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, to this end, during the hearing the presiding VLJ clarified the issues and explained the basis of the prior determination denying these claims and discussed the elements of the claims that were lacking to substantiate entitlement to the claimed benefits.  In addition, the VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might tend to substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the evidence needed to substantiate the claims.  

As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).  A transcript of that hearing has been associated with the claims file, so it is part of the record on appeal.

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.

The claims of entitlement to a service connection for a respiratory disorder, inclusive of COPD, and for obstructive sleep apnea require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claim of entitlement to service connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss was not shown in service, was not manifested to a compensable degree within one year of separation from service, and the most probative (meaning competent and credible) evidence indicates it is not the result of repeated exposure to loud noise during the Veteran's service and consequent injury to his ears (i.e., acoustic trauma).



CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a January 2009 letter was sent to him in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claim, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claim.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date, as required by Dingess, in the eventuality service connection is ultimately granted.  Therefore, he has received all required notice concerning his claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), private treatment records, lay statements, and the transcript of his hearing before the Board have been associated with his claims file for consideration.  

He also had VA compensation examinations concerning his claim, including for a medical nexus opinion regarding the etiology of his claimed bilateral hearing loss and its posited relationship with his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination and opinion obtained concerning this claim are adequate as they are predicated on a review of the claims file, contain a description of the history of this disability, document and consider the relevant medical facts and principles, and provide the necessary comment on the etiology of this disability, particularly in terms of whether it is related or attributable to the Veteran's military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has received all required notice and assistance with this claim, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of this claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of this claim, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339. 


Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id.  at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  A particular type of hearing loss, namely, sensorineural hearing loss, as an organic disease of the nervous system, is however recognized as chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)." 
M21-1MR III.iv.4.B.12.a.

Sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year from the date of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent evidence showing the current disability is causally related to his service. Id. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.
As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74   1997; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


Analysis

The Veteran attributes his current hearing loss to repeated exposure to excessively loud noise and consequent injury (acoustic trauma) in the military, including specifically as a materials supply man in a combat engineering unit and later as a military policeman (MP).

A review of the Veteran's STRs shows an audiometric evaluation demonstrated hearing within normal units at the time of his February 1977 entrance examination, although there was no puretone threshold reported at 3000 Hz.  Reported puretone thresholds in the other relevant frequencies, in decibels, were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
15
10
5
Not Tested
5
LEFT
15
10
5 
Not Tested
5 

In November 1978, the Veteran had an audiometric evaluation during his ETS examination (the examination in anticipation of him separating from service).  That evaluation demonstrated a threshold shift from the February 1977 evaluation.  Reported November 1978 puretone thresholds, in decibels were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
30
20
15
Not Tested
20
LEFT
30
25
15
Not Tested
5

So there was some indication of hearing loss in the 500 Hz frequency in both ears, also in the 1000 Hz frequency for the left ear, although there was no indication of sufficient hearing loss in either ear, in any of the tested frequencies, to be considered an actual ratable disability by VA compensation standards.  Again, though, that is not dispositive of whether any present-day hearing loss is the result of the activity and hearing loss in service.


It is noteworthy that a further review of the Veteran's STRs shows he was treated on several occasions for ear infections associated with cold symptoms and later referred to a specialist, who diagnosed him with recurrent serous otitis media.  See STR dated July 26, 1978.  His military service ended in February 1979.

Post service VA medical treatment records reveal the Veteran has a long history of ruptured eardrums due to increasing sinus pressure.  See VA emergency room (ER) Note dated December 3, 2007. 

In January 2009, the Veteran submitted an etiological opinion from his private physician, Dr. J.M., linking the hearing loss to noise exposure in service while, at the same time, conceding he did not have a pre-enlisted audiogram for comparison.  The opinion detailed the Veteran's problems with recurrent serous otitis media secondary to a Eustachian tube dysfunction.  Dr. J.M. documented the Veteran's report of noise exposure in service and that he had problems with constant loud high pitched tinnitus but no dizziness.  It was also noted the Veteran did not have previous ear surgery, except for multiple sets of polyethylene or pressure equalizing (PE) tubes.  In addition, his recent physical examination had revealed normal tympanic membranes (ear drums), bilaterally, and an audiogram performed showed essentially symmetry mild borderline moderate flat sensorineural hearing loss.  In comparing the Veteran's previous audiograms over a four-year period, Dr. J.M. observed the Veteran had a persistent flat sensorineural hearing loss that occasionally was exacerbated by his serious otitis media.  He recommended that the Veteran be fitted for hearing aids.

Private medical treatment notes from January 2004 to November 2008 detail the Veteran's treatment for bilateral hearing loss.  Specifically, a private audiological examination in January 2004 showed pure tone threshold levels in the right ear of 35, 40, 30, 40, and 35 decibels, in the relevant frequencies, and thresholds in the left ear of 40, 40, 30, 35, and 35 decibels. 


The Veteran also had a VA audiology examination in March 2010, during which he gave a history of in-service noise exposure to heavy equipment without hearing protection and gunfire with the use of hearing protection.  It was noted that he had experienced hearing loss for 10 to 15 years, so dating back to somewhere in the time frame of 1995-2000.  He also reported exposure to loud noise from working as a police officer, but he indicated that he did wear hearing protection on the gun range.  He gave a family history of hearing loss, which included his father, and reported a history of ear infections and placement of PE tubes several times.  Additionally, he stated he had been previously diagnosed with Meniere's disease by a private physician.  The VA examiner diagnosed normal-to-moderate sensorineural hearing loss in the right ear and, in the left ear, diagnosed mild conductive loss at the 250 - 500 Hz and mild-to-moderate sensorineural hearing loss at 3000 - 8000 Hz.  Audiometric testing reflected pure tone threshold levels in the right ear of 20, 25, 20, 30, and 30 decibels, in the relevant frequencies, with an average loss of 26.25 decibels, and thresholds in the left ear of 30, 25, 25, 30, and 30 decibels for an average loss of 27.5 decibels.  The Veteran's speech recognition scores using the Maryland CNC Word List were 100 percent in the right ear and 98 percent in the left ear. 

The examiner acknowledged review of the claims file but did not review the Veteran's private medical records.  She opined that the hearing loss was not related to acoustic trauma in military service.  In discussing the underlying rationale for her opinion, she cited to the Veteran's November 1978 ETS audiogram, which showed that his hearing loss was within normal range for both ears except for a mild loss at 500 Hz, a low frequency hearing loss that is not consistent with acoustic trauma.  She also pointed to the fact that several of his audiograms showed mixed or conductive hearing loss.  Additionally, she cited his admission of ear infections and several sets of tubes contributing to his hearing loss.

In May 2010, the Veteran had another VA audiological evaluation.  During this additional evaluation he reported that he had his first PE tube inserted at the age of 15, so before his service, and that he had frequent ear infections or middle ear infections in childhood and subsequently a tonsillectomy at age 21.  It was additionally documented that he had sustained multiple concussions to his head while a police officer for 25 years.  He could not state definitely when he had started experiencing hearing difficulty, but he estimated it at some 30 years ago.  In addition, it was noted he had PE tubes for chronic Eustachian tube dysfunction on 10 or 15 occasions.  The examiner chronicled the Veteran's audiograms in service and came to the same conclusion as the previous VA examiner that the hearing loss in service was not consistent with acoustic trauma.  He diagnosed the Veteran with bilateral hearing loss, right ear mild, left ear moderate sensorineural hearing loss 250 Hz and mild-to-severe mixed hearing loss 500 to 8000 Hz based on the March 2010 VA audiometric evaluation results.  In addition, the examiner diagnosed past history of recurrent Eustachian tube dysfunction and multiple insertions of PE tubes and chronic Eustachian tube dysfunction.  Since the claims file was not available for review, he speculated that it was less than likely, that is less than 50/50 percent probability, that the Veteran's bilateral hearing loss was due to acoustic trauma during his military service.  As justification for his speculation, the examiner noted the long history of Eustachian tube dysfunction dating to childhood and requiring multiple sets of PE tubes for apparent Eustachian tube dysfunction and the relatively short history of motor pool noise, i.e., diesel engines, and air wrenches without other noise exposure nor apparent family history other than his father having worked in an iron foundry.

In July 2010, the May 2010 VA examiner provided an addendum etiological opinion.  Based on reviewing the claims file, including Dr. J.M.'s etiological opinion and medical treatment records, in conjunction with the Veteran's reported history, this VA examiner again determined that it was less than likely the onset of the Veteran's bilateral hearing loss was due to acoustic trauma in service.  He reiterated that the Veteran had a history of mixed hearing loss with a conductive component secondary to serous otitis media Eustachian tube dysfunction and had undergone multiple surgical procedures including PE tubes.  It was noted again, as well, his family history of hearing loss and that he had had frequent ear infections in childhood of his middle ears.  The examiner further opined that there were several other contributing factors, including the Veteran's oral history of sustaining head injuries.  He noted that the Veteran had suffered from dizziness and had been previously diagnosed with Meniere's disease, which could be an etiology or a contribution to the present hearing level or abnormal hearing, all post military.  In addition, the examiner stated that as reported by the Veteran, his middle ear infections followed cold or upper respiratory infections, which is opposed to noise exposure and further history of the separation examination showing normal hearing (for the most part).

During his February 2013 Travel Board hearing, the Veteran described his current hearing loss and tinnitus and their effects on his social and occupational functioning.  He testified that he could only estimate that his hearing loss had begun some 30 to 35 years ago.  He described being exposed to noise from diesel engines running all the time, explosions of bridges, and subsequently gun firing when he served as an MP.  He said that he had received earplugs, but that they were insufficient to protect his hearing.

The Veteran and his representative contend that, because of the opinion from the private audiologist, the evidence supporting the claim is just as probative as the evidence against the claim (referring to the VA examiner's contrary unfavorable opinion), in turn requiring that VA resolve what they believe is reasonable doubt in the Veteran's favor and grant the claim.  38 C.F.R. § 3.102.  But greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).
 
When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).


Also already alluded to, very significant to providing probative value to an opinion is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In this case, the Board finds the July 2010 VA addendum audiological evaluation report is the most probative evidence of record as it was definitive, based on an evaluation of the Veteran, a complete review of his pertinent history, and consideration of his recounted history.  Additionally, and as mentioned most importantly, the July 2010 VA examiner provided a detailed explanatory rationale for disassociating the Veteran's bilateral hearing loss from his service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In comparison, the January 2009 private audiological evaluation and opinion lack discussion of the underlying basis for the opinion that the Veteran's bilateral hearing loss is the result of the acoustic trauma he sustained during his service versus frequent childhood infections leading to insertion of PE tubes and the subsequent Eustachian tube dysfunction problems following his service.  The opinion of the private audiologist does not account for these other seemingly relevant factors in the Veteran's medical history, including especially in terms of why they have little-to-no bearing on his current hearing impairment.  Similarly, there was no mention of the Veteran's family history of hearing loss, apparently on his father's side.  Conversely, the VA examiner discussed all of these potential factors and sources.  In addition, the private audiologist acknowledged, so seemingly conceded, he did not have all of the Veteran's audiograms from service to make valid comparisons.  In other words, this commenting private audiologist did not account for all of the relevant facts in terms of also reconciling these additional facts with his opinion, including in terms of why they are in his apparent estimation clinically insignificant.

Thus, the preponderance of the evidence weighs against finding that the Veteran's hearing loss incepted during his service, that he had sensorineural hearing loss in either ear to a compensable degree within a year of his discharge, or that his present-day hearing impairment bilaterally is otherwise related or attributable to his service.


ORDER

The claim of entitlement to a service connection for bilateral hearing loss is denied.



REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for COPD and obstructive sleep apnea, it is necessary to ensure they are fully developed and receive all due consideration.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

The Veteran claims that his COPD is the consequence of exposure to asbestos during his service.  Specifically, during his February 2013 hearing, he testified that he was diagnosed with COPD four and a half to five years ago.  He believed at that time an emergency room (ER) doctor had suggested that this current diagnosis could be due to exposure to asbestos.  The Veteran argued he was exposed to asbestos during his service from living in barracks that were erected during World War II.  And while he does not believe exposure to asbestos solely caused his COPD, it nonetheless in his estimation expedited the onset of this disease and worsened the level of the problem over time.  See Form 9.  That said, he concedes he was a smoker for over 40 years.

During his September 2007 annual physical examination for employment, the Veteran was assessed as clinically normal and counseled to follow up annually with his primary care physician.  Also in September 2007, an X-ray of his posterioranterior (PA) and lateral chest were taken, which showed that he essentially had a normal chest.  It was noted that his lungs were clear and no pleural effusion or pneumothorax, but that he had a partial resection of the acromial end of the right clavicle.  He was again evaluated in August 2008.  The X-ray findings were the same as the September 2007 impressions.  Additionally, in August 2008, another chest X-ray including his oblique was ordered.  Noted in the clinical history was possible exposure to asbestos, hazardous materials, etc.  That X-ray showed there were no definite pleural or parenchymal changes suggestive of asbestos exposure seen, but there were significant artifacts on the images especially the oblique views that made it difficult to exclude subtle abnormalities.  Although the conclusion reached found no acute abnormalities, significant linear vertical artifacts overlying the chest area on the oblique views were noted rendering the exam technically incomplete and necessary to repeat.  A few days later, the Veteran had an X-ray of his PA and lateral chest.  Comparing that X-ray with the previous X-ray of his oblique, the VA radiologist found that the heart size was stable and within normal limits; the Veteran's lungs were clear; only noted was the resection of the right distal clavicle.  The impression was there was no active disease.

An August 2008 VA ER Note documented that the Veteran used to smoke for 42 years and had quit because of his lung problems.  He was diagnosed and treated for COPD exacerbation.  For a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  So if the Veteran's COPD is due to his many years (indeed decades) of smoking, compensation will not be payable for any consequent disability as a simple matter of law.

A medical nexus opinion nonetheless is needed to assist in determining the nature and etiology of the Veteran's current lung disorder, including his COPD, but especially in terms of the likelihood it is the result of exposure during his service to asbestos.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009).  Also, an opinion by 

VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines specify that asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.

With regards to the Veteran's claim for sleep apnea, he has argued that he had symptoms in service that were consistent with sleep apnea, including snoring, and that they have continued to the present.  However, sleep apnea is not a "chronic" condition as set forth in 38 C.F.R. § 3.309(a), and therefore service connection cannot be established on the basis of a continuity of symptomatology, nor can it be established under the chronicity presumption.  38 C.F.R. §§ 3.303(b), 3.307.  


A review of the record shows the Veteran has received treatment from a private physician for his sleep apnea since 2003.  In November 2008, the Veteran submitted an etiological opinion from his private physician, Dr. P.W., indicating that he could not conclusively opine that the Veteran had sleep apnea in service, although the Veteran reported suffering from chronic insomnia dating back to his time in the service.  Dr. P.W. concluded that a review of his service records would shed more light on establishing a link between the Veteran's current diagnosis and his active service, i.e., complaints of insomnia and treatment in service or snoring or apneic episodes at that time.  

Although there is no evidence of sleep difficulties in service, the Veteran was treated for various respiratory-related problems.  Thus, an opinion is needed to determine whether his obstructive sleep apnea incepted during his service or is related to same.

Also, as the record reflects he continues to receive ongoing treatment for his claimed disabilities, including apparently from VA, these additional records must be obtained and considered. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated and maintained within VA's healthcare system and, therefore, must be obtained if relevant or potentially determinative of the claim).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military.

Then take appropriate action to develop any evidence of his potential exposure to asbestos before, during, and after his military service.

2.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, including especially all VA medical treatment records.  For all records identified that are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls for all that are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

3.  Next schedule a VA compensation examination to determine the nature and etiology of the Veteran's current respiratory impairment, including especially his COPD.  The examination must include a review of his relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary.  (Please note:  the Veteran is competent to attest to asbestos exposure during his service and to continuity of symptoms since, but also consider that COPD is not defined as a chronic disease, per se, according to 38 C.F.R. § 3.309(a), so the Veteran cannot show continuity of symptomatology since service as an alternative means of establishing the required linkage between his currently claimed disability and service.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013)).

In any event, ultimately, the Board will have the responsibility of assessing his credibility to, in turn, determine the ultimate probative value of his lay testimony concerning this and other matters related to this claim.

The examiner is asked to offer an opinion responding to the following questions: 

(i). Does the Veteran currently have any residuals of asbestos exposure?

(ii). Please specify the diagnosis (or diagnoses) of any current respiratory disorder, including COPD.

(iii). Next comment on the likelihood (very likely, as likely as not, or unlikely): (1) that any current condition incepted during the Veteran's period of active military service from February 1977 to February 1979; or (2) that such condition was caused by an incident or event that occurred during such service, including especially asbestos exposure (assuming it is confirmed said exposure in fact occurred)?

The examiner should additionally consider, however, the Veteran's acknowledged history of chronic cigarette smoking (for more than 40 years) and comment on what role, if any, this played in his current respiratory impairment - including especially his COPD.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim as it would require deciding it based on the existing evidence of record.  38 C.F.R. § 3.655

4.  Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's obstructive sleep apnea.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed to determine the nature and etiology of the Veteran's obstructive sleep apnea.

Based on a review of the record, examination, and medical history provided by the Veteran, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's obstructive sleep apnea incepted during his service or is otherwise related to any event, injury, or disease during his service.  

As well, and most importantly, the examiner must provide explanatory rationale for the opinion, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


